Citation Nr: 9933842	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  97-22 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hypertension.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
cervical strain.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
sinusitis. 

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
migraine headaches.  

5.  Entitlement to an increased rating for a left shoulder 
disability, currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran had active service from March 1979 to January 
1983, from April 1983 to March 1989, and from June 1989 to 
October 1994.  In a September 1995 rating decision, the 
Buffalo, New York Regional Office (RO) denied the veteran's 
claims for entitlement to service connection for 
hypertension, cervical strain, sinusitis, and migraine 
headaches, and granted his claim for entitlement to service 
connection for a left shoulder disability, assigning a 
noncompensable evaluation.  This appeal arises from an April 
1996 rating decision of the RO, which assigned a 10 percent 
rating for the veteran's service connected left shoulder 
disability.  This appeal also arises from a February 1997 
rating decision of the RO, which denied service connection 
for hypertension, cervical strain, sinusitis, and migraine 
headaches.  

It is noted that the claims for entitlement to service 
connection for a cervical strain and an increased rating for 
a left shoulder disability will be the subject of the remand 
appended to the decision.  


FINDINGS OF FACT

1.  By rating decision in September 1995, the veteran's 
claims for entitlement to service connection for 
hypertension, sinusitis, and migraine headaches were denied.  
Written notice of the denial was sent to the veteran in 
September 1995 and he was provided with a statement of the 
case; but he failed to perfect an appeal and that action 
became final.

2.  Additional evidence submitted since the September 1995 
rating decision includes evidence which is more than merely 
cumulative and is probative of the issue of service 
connection.

3.  The veteran's claim that he currently has hypertension, 
sinusitis, and migraine headaches which were incurred in 
service is accompanied by medical evidence to support that 
allegation.

4.  The claims for service connection for hypertension, 
sinusitis, and migraine headaches are plausible.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
September 1995 rating decision to reopen claims for 
entitlement to service connection for hypertension, 
sinusitis, and migraine headaches.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).

2.  The veteran's claims for entitlement to service 
connection for hypertension, sinusitis, and migraine 
headaches are well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records show that on enlistment and 
separation physical examinations in March 1979, January 1983, 
April 1983, February 1989, and August 1994 the veteran's 
sinuses and head were clinically evaluated as normal, and 
there was no diagnosis of hypertension.  In March 1980, there 
was a complaint of draining, uncongested sinuses.  The 
diagnosis was early sinus and chest cold.  In August 1982, 
there was a complaint of nasal congestion.  The diagnosis was 
cold syndrome.  In January 1984, there was a complaint and 
diagnosis of sinus congestion.  In November 1984, there was a 
complaint of mild pain behind the left eye.  The diagnosis 
was muscle-skeletal headache.  A sinus series in that month 
was negative, reflecting no sinusitis.  In April 1985, there 
was a complaint of nasal congestion.  The diagnosis was upper 
respiratory infection with possible mild sinusitis and 
secondary post nasal drip.  In July 1985, there was a 
complaint of throbbing bitemporal headaches.  The diagnosis 
was viral infection.  In December 1986, the veteran suffered 
head trauma with loss of consciousness after someone struck 
him on the head.  In January 1987, the veteran complained of 
dull, constant bitemporal headaches after he was hit on the 
head and robbed the previous month.  The diagnoses were 
history of head trauma with loss of consciousness, probable 
concussion, and bitemporal headaches secondary to concussion.  
In March 1988, there was a complaint of a cold with 
rhinorrhea, headaches, and sinus congestion.  The diagnoses 
were tension headaches and common cold.  In June 1988, there 
was a complaint of sinus congestion.  The diagnosis was cold.  
In September 1988, there was a complaint of headaches.  An 
examination revealed post nasal drip.  The diagnosis was 
upper respiratory infection.  In March 1991, there was clear, 
runny sniffles.  The diagnosis was probable allergic 
rhinitis.  In April 1991, there was a complaint of clear 
sniffles, as in the past.  The diagnosis was allergic 
respiratory reactivity probable.  In June 1993, there was a 
complaint of sinus congestion with headaches.  The veteran 
reported that it has been a chronic problem for him for the 
past few years.  The diagnosis was sinusitis by history.  In 
May 1994, there were complaints of runny nose with post nasal 
drip and slight temporal headaches.  The diagnosis was 
rhinitis with sore throat secondary to post nasal drip.  

The service medical records reflect numerous blood pressure 
readings from March 1979 to August 1994.  The readings 
demonstrate systolic pressure ranging from 102 to 146 and 
diastolic pressure ranging from 56 to 100.  The more elevated 
readings are noted in July 1985 (126/92), January 1987 
(142/100), December 1987 (132/92), and August 1990 (124/90).  
On an August 1994 Report of Medical History, the veteran 
reported that he either has or has had sinusitis, head 
injury, and frequent or severe headache.  With regard to this 
report, an examiner noted that the veteran had sinus 
headaches and sinus congestion, which resolved with over-the-
counter medications and were not considered disabling, and 
that he sustained a concussion in 1988 with loss of 
consciousness, which had no sequelae and was not considered 
disabling.  

On an April 1995 VA examination, it was reported in the 
veteran's medical history that he has had sinusitis for 
several years and that he treated sinus infections with over-
the-counter medications; that the sinusitis usually triggered 
a frontal headache; that he had been hit on the head with a 
rock in 1988, suffering a concussion; and that he had frontal 
headaches on an irregular basis since that period of time.  
On examination, his blood pressure reading was 128/90 in the 
right arm.  He was normocephalic.  The oral mucosa was 
normal.  The chest was clear to auscultation.  The heart had 
regular sinus rhythm at 80 beats per minute, without murmurs, 
rubs, gallops, or heaves.  In the diagnosis, the examiner 
stated that the veteran had histories of conditions as 
previously noted and that there were no abnormal findings on 
the physical examination.  

In a September 1995 rating decision, the RO denied the 
veteran's claims for entitlement to service connection for 
hypertension, sinusitis, and migraine headaches, indicating 
that the claims were not well grounded.  The RO stated that 
there was no record of hypertension showing a chronic 
disability subject to service connection and that there was 
no evidence demonstrating a permanent residual or chronic 
disability of sinusitis or migraine headaches.  

In March 1996, VA outpatient records dated from November 1995 
to February 1996 were received.  In November 1995, there was 
a complaint of sinus headache for two days.  It was noted 
that the veteran had a history of sinusitis and headaches for 
twelve years, that he suffered a concussion during service 
when he was hit on the head, and that his headaches usually 
lasted from two to three days.  An examination revealed 
sinuses that were sore and tender.  His blood pressure 
readings were 166/95 and 140/85.  The diagnosis was 
tension/sinus headache.  In February 1996, the veteran was 
seen with sinus headaches.  An examination revealed that his 
blood pressure was 136/78.  There was moderate sinus 
tenderness and some yellow rhinorrhea.  The diagnosis was 
sinusitis.  

In March 1996, a private employee health examination record 
dated in February 1996 was received.  In response to the 
question of whether he had a head injury, heart problems, or 
sinus problems, the veteran responded "no".  An examination 
revealed that the veteran's nose and throat were normal and 
that his blood pressure was 122/78.  

In a statement received in December 1996, the veteran 
requested through his representative that his claims for 
entitlement to service connection for hypertension, 
sinusitis, and migraine headaches be reopened.  With the 
request, VA outpatient records dated from January 1995 to 
October 1996 were received.  In July 1996, there was no 
"new" headache.  It was noted that the veteran had been 
regularly taking Motrin for sinus headache and that he had a 
medical history of sinusitis about once a month for the past 
12 to 15 years.  An examination revealed a blood pressure of 
140/80.  The assessment included chronic sinusitis, 
perennial.  The veteran was recommended for an endoscopic 
evaluation and nasal septum correction.  In October 1996, the 
veteran still had sinus symptoms for which he obtained good 
relief from medication.  The assessment included sinusitis.  

In a February 1997 rating decision, the RO denied the 
veteran's claims for entitlement to service connection for 
hypertension, sinusitis, and migraine headaches, indicating 
that the claims were not well grounded as the evidence 
received failed to establish any relationship between 
hypertension, sinusitis, and migraine headaches and any 
disease or injury during service.  The RO stated that there 
were no objective symptoms of hypertension in the recent VA 
records and that treatment reports did not establish the 
existence of permanent sinus or headache disabilities being 
incurred in or aggravated by service.  

In February 1997, VA outpatient records dated from October to 
December 1996 were received.  In December 1996, the veteran 
was seen with left-sided headaches and sinus congestion.  The 
assessment was sinusitis.  

In July 1997, VA outpatient and prescription records dated 
from November 1996 to May 1997 were received.  A December 
1996 maxillofacial CT scan revealed a deviation of the nasal 
septum and a failure to pneumatize the frontal sinuses.  The 
remainder of the paranasal sinuses were clear without 
evidence of chronic inflammatory changes.  

In November 1997, VA outpatient records dated from October 
1996 to September 1997 were received.  In January 1997, the 
veteran was seen in the ear, nose, and throat (ENT) clinic 
for left-sided nasal obstruction since the 1980s.  The 
assessment was deviated nasal septum and enlarged left 
inferior turbinate.  In February 1997, it was noted that the 
veteran was scheduled for surgery in the following month for 
a deviated nasal septum and enlarged left turbinate, which 
hopefully would relieve sinus symptoms.  The veteran's blood 
pressure at that time was 130/66.  In May 1997, the veteran 
reported incapacitating headaches and was referred from the 
ENT clinic to neurology with a provisional diagnosis of 
headache.  In September 1997, there was a complaint of 
chronic headaches for many years.  The veteran reported 
headaches since 1983.  It was noted that he did not have a 
history of head injury.  The assessment was unilateral 
headaches for two to three days, associated with photophobia 
and phonophobia and controlled by analgesics; the veteran was 
most likely having migraine headache, with a less likely 
possibility of tension headache.  

In April 1998, VA outpatient records dated from August 1997 
to March 1998 were received.  In October 1997, it was noted 
in the veteran's medical history that he had sinusitis 
(seasonal allergies), borderline hypertension without current 
medications, and migraine headaches since the early 1980s.  
He currently took medication for migraines.  In February 
1998, the veteran contacted VA to report that his blood 
pressure had been high for a while although he had not been 
treated for it.  He indicated that his wife had been taking 
his blood pressure reading.  Two days later, the veteran 
phoned again to express concern about his blood pressure, 
which had been 178/98 the previous evening.  It was noted 
that he continued to have headaches.  He was advised to call 
or report if his diastolic reading exceeded 105.  In late 
February 1998, the veteran reported that his headaches had 
subsided somewhat.  In March 1998, the veteran had a few 
chronic problems, to include migraines that were relieved 
with medication.  It was noted that they have been present 
for a long time.  

II.  Analysis

Initially, the Board notes that in the February 1997 rating 
decision, the RO did not determine whether the veteran had 
submitted new and material evidence to reopen his claim for 
entitlement to service connection for hypertension, 
sinusitis, and migraine headaches under 38 U.S.C.A. § 5108.  
These claims had previously been denied by the RO in 
September 1995.  In that same month, the veteran was notified 
of the denial by letter and apprised of his procedural and 
appellate rights.  He filed a notice of disagreement 
indicating an intent to appeal, and a statement of the case 
was issued to him in April 1996.  However, he did not perfect 
his appeal by filing a substantive appeal, which must be 
filed within 60 days from the date that the RO mails the 
statement of the case to the veteran or within the remainder 
of the one-year period from the date of mailing of the 
notification of the determination being appealed, whichever 
period ends later.  38 C.F.R. § 20.302(b).  Without a 
perfected appeal, the rating decision of September 1995 
becomes final (38 U.S.C.A. § 7105; 38 C.F.R. § 3.160(d)), and 
is not subject to revision on the same factual basis.  
38 U.S.C.A. § 7104(b).  In order to reopen claims which have 
been disallowed, the veteran must present evidence that is 
both new and material with respect to the claims which have 
been disallowed.  38 U.S.C.A. § 5108.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Board finds that new and material evidence has been 
submitted to reopen the claims for entitlement to service 
connection for hypertension, sinusitis, and migraine 
headaches.  The RO denied the veteran's initial claims in 
September 1995 on the basis that there was no record of 
hypertension showing a chronic disability subject to service 
connection and that there was no evidence demonstrating a 
permanent residual or chronic disability of sinusitis or 
migraine headaches.  Since the September 1995 rating 
decision, additional relevant evidence in the form of VA 
outpatient records were submitted to reopen the veteran's 
claims.  A review of these records shows that the veteran was 
recently noted to have a history of borderline hypertension 
which was not treated with medications, sinusitis (seasonal 
allergies), and migraine headaches which were relieved with 
medication.  It is demonstrated that in November 1995 there 
was an elevated blood pressure reading.  Also in that month, 
it was noted that the veteran had a history of sinusitis and 
headaches for twelve years.  His diagnoses were tension/sinus 
headache.  In February 1996, his diagnosis was sinusitis.  In 
July 1996, it was noted that the veteran regularly took 
Motrin for sinus headaches and that he suffered sinusitis 
once a month for the past 12 to 15 years.  He was diagnosed 
with chronic sinusitis in July 1996.  In September 1997, the 
veteran reported headaches for many years.  His diagnosis was 
most likely migraine headache and less likely tension 
headache.  

The Board concludes that the additional evidence is not only 
new, as it has not been previously considered by the RO, but 
also material as it is relevant to and probative of the 
underlying issue of whether the veteran had hypertension, 
sinusitis, and migraine headaches that were either incurred 
in service or manifested in the first postservice year.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (1999).  That is, 
the VA outpatient records, in conjunction with the service 
medical records which show elevated blood pressure readings 
on several occasions and repeated problems with sinuses and 
headaches, are so significant that they must be considered in 
order to fairly decide the merits of the claims.  
Accordingly, the Board, as did the RO in its February 1997 
rating decision, will consider the evidence of record 
regarding the veteran's claims on a de novo basis.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  It is noted that the 
veteran will not be prejudiced in any way by the Board's 
consideration of the reopened claims, see Bernard v. Brown, 4 
Vet. App. 384 (1993), because the RO has already addressed 
the underlying issue of service connection.  

After finding that the veteran has presented new and material 
evidence to reopen his claims under 38 C.F.R. § 3.156(a), the 
Board must now determine whether, based upon all the evidence 
of record, presuming its credibility, the claims as reopened 
are well grounded pursuant to 38 U.S.C.A. § 5107(a).  The 
element of well groundedness of a newly reopened claim was 
added by the Court in Elkins v. West, 12 Vet. App. 209 
(1999), wherein a two-step process set out in Manio for 
reopening claims became a three-step process under the 
Federal Circuit Court's holding in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  See Winters v. West, 12 Vet. App. 203 
(1999).  In Elkins, the Court noted that Hodge effectively 
"decoupled" the existing relationship between 
determinations of well groundedness and of new and material 
evidence to reopen.  Therefore, prior to evaluating the 
merits of the case in light of both old and new evidence, the 
Board must initially consider whether the veteran has 
presented well grounded claims.  
To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. 
§ 5107(a ).  Lathan v. Brown, 7 Vet. App. 359 (1995).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence.)  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  

In this case, the veteran contends that he has hypertension, 
sinusitis, and migraine headaches which are related to his 
military service.  His service medical records make repeated 
references to sinus problems and headaches.  Moreover, there 
were elevated blood pressure readings on four occasions.  On 
the August 1994 separation examination, it was noted he had 
sinus congestion and headaches that were relieved with 
medication.  On VA examination in April 1995, it was noted 
again that the veteran treated sinus infections with 
medication and that his sinusitis usually triggered 
headaches.  Also, on the April 1995 examination, which was 
conducted within one year of the veteran's discharge from 
service, his blood pressure was elevated at 128/90.  
Thereafter, the treatment records demonstrate continued 
problems with the sinuses, headaches, and elevated blood 
pressure readings, and the veteran has been diagnosed with 
sinusitis and migraine headaches.  The veteran has submitted 
evidence of diagnoses concerning the claimed disorders, as 
well as medical evidence of a connection to service or the 
first post service year regarding hypertension.  
Consequently, the veteran has met the initial burden under 
38 U.S.C.A. § 5107(a) as the evidence submitted crosses the 
threshold of mere allegation.  Thus, the instant claims are 
plausible and therefore well grounded.


ORDER

Insofar as new and material evidence has been submitted to 
reopen and well ground the claims for entitlement to service 
connection for hypertension, sinusitis, and migraine 
headaches, the claims are reopened for further appellate 
consideration on the merits.



REMAND

Because the claims for entitlement to service connection for 
hypertension, sinusitis, and migraine headaches are well 
grounded, the Department of Veterans Affairs (VA) has a duty 
to assist the veteran in developing facts pertinent to his 
claims.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
Regarding hypertension, there is medical evidence of elevated 
blood pressure readings during service and within the first 
post service year on VA examination.  Also, there is VA 
clinical evidence in 1998 that the veteran has elevated blood 
pressure readings.  However, it is unclear whether the 
veteran has definitively been diagnosed with hypertension 
and, if so, whether it can be related to either service or 
the first post service year.  Additionally, the veteran has a 
post service diagnosis of sinusitis on VA treatment records 
but not on the VA examination.  There are numerous reports of 
sinus symptoms during service associated with various 
diagnoses such as common cold, allergic rhinitis, possible 
mild sinusitis, and sinusitis by history.  A VA examination 
is in order to clarify the veteran's diagnosis and etiology 
thereof.  Regarding migraine headaches, there is service 
medical evidence of headaches related to the sinuses and to a 
concussion suffered in 1986.  The veteran has a single post 
service diagnosis of migraine headaches on a VA treatment 
record but not on the VA examination.  A VA examination is in 
order to clarify the veteran's diagnosis and etiology 
thereof.  

With regard to the issue of service connection for cervical 
strain, it is noted that the RO initially denied the 
veteran's claim in a September 1995 rating decision.  In that 
same month, he was notified of the denial by letter and 
apprised of his procedural and appellate rights.  Although he 
subsequently filed a notice of disagreement and received a 
statement of the case, the veteran did not perfect his appeal 
by filing a substantive appeal within 60 days from the date 
that the RO mailed the statement of the case or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ended later.  38 C.F.R. § 20.302(b).  
Without a perfected appeal, the rating decision of September 
1995 became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.160(d).  
Therefore, in order to reopen his claim, the veteran must 
present evidence that is both new and material.  38 U.S.C.A. 
§ 5108.  In December 1996, the veteran requested that his 
claim be reopened, and he submitted additional medical 
evidence in support of his request.  In a subsequent rating 
decision in February 1997, the RO did not determine whether 
the veteran had submitted new and material evidence to reopen 
his claim for entitlement to service connection for cervical 
strain under 38 U.S.C.A. § 5108.  This issue must be 
considered initially by the RO prior to any appellate review 
on the matter.  In order to avoid a violation of the "fair 
process" holding of Bernard v. Brown, 4 Vet. App. 384 
(1993), which requires that the veteran be provided an 
opportunity to submit evidence or argument on the new and 
material question at hand, the case must be returned to the 
RO for a determination of whether new and material evidence 
has been submitted to reopen a claim for entitlement to 
service connection for cervical strain.  

With regard to the issue of an increased rating for a left 
shoulder disability, in light of the Court's holding in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the 
present level of disability is of primary concern in a claim 
for an increased rating, the Board requests evidentiary 
development to ensure that all pertinent up-to-date clinical 
evidence is obtained regarding the veteran's claim.  
Additionally, it appears that the veteran's service connected 
disability may have increased in disability since his last VA 
examination in April 1995.  On that examination, the veteran 
reported that he had pains in his left shoulder after 
prolonged exertion, and there was full range of motion in the 
upper extremities.  On a November 1995 VA outpatient record, 
the veteran had mild pain on abduction of the shoulder over 
90 degrees.  On a January 1996 VA outpatient record, the 
veteran complained of increased pain in the left shoulder.  
On a February 1996 VA physical therapy record, there was pain 
on shoulder flexion and abduction.  On his October 1996 
notice of disagreement, the veteran through his 
representative indicated that he was having increasing 
problems with his shoulder resulting in chronic severe pain 
and considerable limitation of motion.  On a March 1998 VA 
outpatient record, the veteran complained that he had been 
having increased discomfort in his shoulder over the last 
several months.  

In view of the foregoing, the veteran should be afforded a VA 
examination to assess the current nature and severity of his 
left shoulder disability.  The RO's attention is directed to 
the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), wherein 
it was indicated that it was essential that the rating 
examination adequately portray the functional loss resulting 
from service connected disability.  Moreover, the Court held 
that ratings based on limitation of motion do not subsume 
38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also held that 
the provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers where he has 
received treatment for hypertension, 
sinusitis, migraine headaches, and a left 
shoulder disability since service.  After 
receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and request 
copies of all records of treatment 
relating to the aforementioned 
disabilities since service, which have 
not already been obtained.  All records 
obtained must be associated with the 
claims folder.

2.  Thereafter, the RO should afford the 
veteran VA examinations to determine the 
nature and etiology of any hypertension, 
sinus disability, and headache disorder 
present, and to ascertain the current 
nature and severity of the left shoulder 
disability.  The claims folder must be 
made available to the examiners prior to 
the examinations so that the pertinent 
aspects of the veteran's military and 
medical history may be reviewed.  All 
indicated diagnostic tests should be 
accomplished, to include range of motion 
studies pertaining to the left shoulder.  
All clinical findings should be reported 
in detail in the examination reports.  

a.  With regard to hypertension, a 
sinus disability, and a headache 
disorder, the examiners should 
render opinions for the record as to 
whether it is at least as likely as 
not that any current disability was 
first manifested during military 
service, or in the first post 
service year regarding hypertension.  
The factors upon which the medical 
opinions are based must be set forth 
in detail in the examination 
reports.

b.  With regard to the left shoulder 
disability, the examiner should 
state for the record whether the 
left shoulder exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
particular service connected 
disability; and, as noted in the 
DeLuca case, if feasible, these 
determinations should be expressed 
in terms of the degree of additional 
range of motion loss or favorable or 
unfavorable ankylosis due to any 
weakened movement, excess 
fatigability, or incoordination.  
The examiner should be asked to 
express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups or when the 
left shoulder is used repeatedly 
over a period of time.  This 
determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.  The 
clinical findings and reasoning 
which form the bases of the opinions 
should be clearly set forth in the 
examination report.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  
Thereafter, the RO should readjudicate 
the veteran's claims, to include the 
issue of whether new and material 
evidence has been submitted to reopen a 
claim for entitlement to service 
connection for cervical strain.  If the 
decision remains adverse,  the veteran 
and his representative should be provided 
with a supplemental statement of the case 
and the applicable time to respond 
thereto. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals


 

